Citation Nr: 1829003	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a lumbar spine disability, secondary to service-connected bilateral hip disabilities or a service-connected right knee disability.

4. Entitlement to a compensable rating for status post bilateral inguinal herniorrhaphy with scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

Although the RO reopened the Veteran's claim of service connection for hypertension by deciding the issue on the merits in the July 2012 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim on the title page accordingly.

The issue of entitlement to service connection for erectile dysfunction is not before the Board because the issue was not included in the Veteran's June 2014 substantive appeal. Additionally, service connection for erectile dysfunction was granted in an August 2017 rating decision.

The issue of entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) with unspecified anxiety disorder, insomnia disorder, and alcohol use disorder prior to May 19, 2017 (appealed in a June 2016 notice of disagreement (NOD)) is not before the board pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), because the Veteran withdrew that NOD in May 2017 written correspondence.

Lastly, the issue of entitlement to service connection for depressive disorder (as appealed in a July 2009 NOD) was granted and merged with the Veteran's service-connected PTSD. See May 2016 rating decision. Accordingly, it is inappropriate to remand that issue pursuant to Manlincon.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. A December 2008 rating decision denied service connection for hypertension. The Veteran did not appeal the decision and new and material evidence was not submitted within a year after the decision. Therefore, the decision is final.

2. Evidence received since the December 2008 rating decision is relevant and probative as to the issue of service connection for hypertension.

3. The evidence is in equipoise that the Veteran's hypertension was incurred during his military service.

4. The Veteran withdrew his appeal for a compensable rating for status post bilateral inguinal herniorrhaphy with scars in an April 2018 written statement.


CONCLUSIONS OF LAW

1. The December 2008 rating decision is final. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The evidence received since the December 2008 rating decision, which denied service connection for hypertension, is new and material, and the claim is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. Service connection for hypertension is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider the issue of entitlement a compensable rating for status post bilateral inguinal herniorrhaphy with scars. 38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A December 2008 rating decision denied service connection for hypertension based on the finding that new and material evidence had not been submitted showing in-service incurrence or a diagnosis within one year of service. The Veteran was notified of that decision in correspondence mailed that same month but did not appeal the denial of service connection for hypertension. See July 2009 NOD. Although medical records and a lay statement were added to the file within one year, such evidence was not new and material because they merely reflected that the Veteran had hypertension, which had already been established, or were not otherwise relevant and probative as to this issue. Therefore, the December 2008 rating decision became final.

Evidence received since the December 2008 rating decision includes a letter by the Veteran's physician, Dr. D. Detmering, MD, wherein he opined that it is more likely than not that the Veteran's hypertension is directly attributable to his "hypertensive state" during service. See April 2010 letter. This evidence is considered new and material because it relates to the issue of incurrence of the Veteran's hypertension during service. Therefore, the claim is reopened.

II. Service Connection

It is well established in the Veteran's service treatment records (STRs) that he had increasing instances of elevated blood pressure. See, e.g., July 2002 retirement medical examination. He was finally diagnosed with hypertension in March 2004. See March 2004 VA treatment records. A May 2012 VA examiner opined it was less likely than not the Veteran's hypertension was incurred or caused by his military service because there was no "definitive" diagnosis of hypertension in service; however, the Veteran's physician, Dr. Detmering, opined it was more likely than not his hypertension was incurred during service because it is reasonable that the Veteran's elevated blood pressure readings during service manifested into his post-service elevated hypertensive state. See April 2010 letter. As a result, the evidence is in equipoise that the Veteran's hypertension was incurred during service, and service connection is warranted.

III. Increased Rating

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C. § 7104. Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

In an April 2018 written statement, the Veteran withdrew his appeal for entitlement to a compensable rating for status post bilateral inguinal herniorrhaphy with scars. The Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue. Accordingly, as the Board has no further jurisdiction to review an appeal on this matter, it is dismissed.


ORDER

The request to reopen the claim of service connection for hypertension is granted.

Service connection for hypertension is granted.

The appeal seeking a compensable rating for status post bilateral inguinal herniorrhaphy with scars is dismissed.


REMAND

The Veteran does not currently have a diagnosis for his lumbar spine pain. See, e.g., October 2013 and September 2016 VA examinations. However, pain that results in functional impairment may be considered a disability for VA purposes. See Saunders v. Wilkie, No. 2017-1466 (Fed. Cir. Apr. 3, 2018). The October 2013 and September 2016 VA examinations indicate that the Veteran may not have functional impairment in his spine, but the examiners do not consider the effects, if any, the Veteran's medication has on such impairment. Additionally, the Veteran stated that the impairment demonstrated during the September 2016 VA examination was due to his service-connected hernia disability rather than pain in his lumbar spine. See November 2016 correspondence (stating that "[l]imitation wasn't about back pain at that time"). As a result, remand is necessary for a new VA examination to determine the functional impairment caused by the Veteran's back pain.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's lumbar spine pain from February 2018 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his lumbar spine pain are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his lumbar spine pain. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's lumbar spine disabilities. If the Veteran does not have a diagnosis, the examiner is requested to opine as to whether his lumbar spine pain results in functional impairment. In so opining, the examiner must discuss what effect, if any, the Veteran's medication has on his spinal functional impairment and what effect, if any, the Veteran's other service-connected disabilities (such as his hernia disability) have on the functional impairment of his lumbar spine. See November 2016 Veteran statement.

(b) For each disability diagnosed, or if no disability is diagnosed, for the pain with functional impairment of the Veteran's lumbar spine, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability or pain with functional impairment was either caused or aggravated by the Veteran's service-connected bilateral hip disabilities or his service-connected right knee disability. In addition, the opinion must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's service-connected bilateral hip disabilities or his service-connected right knee disability, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


